SEC Registration Nos. Nos. 811-03416 and 002-76510 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 75 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 75XX The Calvert Fund (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective X Immediately upon filing pursuant to paragraph (b) on, January 31, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on, [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on, [date] pursuant to paragraph (a)(2) of rule 485. EXPLANATORY NOTE This filing relates solely to Calvert Ultra-Short Income Fund, Classes A and Y. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Bethesda, and State of Maryland on the22nd day of February 2011. THE CALVERT FUND By: ** Barbara Krumsiek President and Trustee SIGNATURES Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on the22nd day of February 2011 by the following persons in the capacities indicated. Signature Title ** Barbara J. Krumsiek President and Trustee (Principal Executive Officer) ** Ronald M. Wolfsheimer Treasurer (Principal Accounting Officer) ** Richard L. Baird, Jr. Trustee ** Douglas E. Feldman Trustee ** John G. Guffey, Jr. Trustee ** M. Charito Kruvant Trustee ** D. Wayne Silby Trustee **By: /s/ Lancelot A. King Lancelot A. King Executed by Lancelot A. King, Attorney-in-fact on behalf of those indicated, pursuant to Powers of Attorney forms, incorporated by reference to Registrant's Post-Effective Amendment No. 70, dated January 31, 2011, accession number 0000701039-11-000005. The Calvert Fund Post-Effective Amendment No. 75 Registration No. 002-76510 EXHIBIT INDEX XBRL Instance Document Ex-101.ins XBRL Taxonomy Extension Schema Document Ex-101.sch XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.cal XBRL Taxonomy Extension Labels Linkbase Ex-101.lab XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.pre XBRL Taxonomy Extension Definition Linkbase Ex-101.def
